DETAILED ACTION
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on August 5, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 6, 8-14, 16, 20, and 22-23.  
Claims 1-23 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification of originally filed fails to teach how could the grating layer is capable to transmit a portion of light beam vertically incident on a lower surface of the grating layer from the light guide layer in a direction perpendicular to an upper surface of the grating layer and is configured to reflect a remaining portion of the light beam to propagate obliquely in the light guide layer as recited in claim 8.  It is noted that the light incident at the lower surface of the grating layer vertically would have a zero degree incidence that that smaller than the critical angle of the light guide and will not be able to “reflect a remaining portion of the light beam to propagate obliquely in the light guide layer”.  Also as shown in all of the figures of the instant application, the grating layer only diffracts the light incident at the lower surface of the grating layer at a non-zero angle to transmit a portion of the light through the upper surface of the grating and reflect a remaining portion of the light.  With regard to claim 11, the grating layer would not be able to transmit light beams incident at both perpendicular angle and oblique angle in a direction perpendicular to the upper surface of the grating layer, since this is not possible due to the diffraction theory of the grating layer.  
 Claims 9-11 inherit the rejection.  The specification therefore is not enabling the claims.  
This rejection has been set forth in the previous Office Action.  As shown in Figure 2, it is the diffracted light that would be reflected to propagate obliquely in the light guide layer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13-14 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Yokoyama (PN. 10,133,077) in view of the patent issued to Tamura et al (PN. 6,137,555) and US patent issued to Yokoyama et al (PN. 5,760,885).
Claims 1 and 22 have been amended to necessitate the new grounds of rejection.  
Yokoyama teaches, with regard to claims 1 and 22, a luminous flux diameter enlarging element for a display apparatus that is comprises of an image forming apparatus (16, Figure 11) that is comprised of liquid crystal display device, which serves as the spatial light modulator, and a luminous flux diameter expanding element (10), serves as the aperture enlargement film configured to enlarge beam diameter of a light beam transmitted from the spatial light modulator or image forming apparatus, (please see Figures 1 and 11).  
Yokoyama teaches that the image forming apparatus (16) may comprise a liquid crystal display device, (please see column 18, lines 46-58).  This reference however does not teach explicitly that the spatial light modulator comprises a plurality of pixels disposed two dimensionally.  But as demonstrated by Tamura et al, a typical liquid crystal display device comprises a plurality of pixels (l, Figures 2 and 3) that is typically arranged in two-dimensionally.  With regard to claim 22, Tamura et al that the plurality of pixels includes a plurality of apertures, respectively, (please see Figure 3).  It is therefore implicitly true, in light of Tamura et al, that the spatial light modulator of Yokoyama (16, Figures 10 and 11) is implicitly includes a plurality of pixels disposed two-dimensionally.  
With regard to claim 22, Yokoyama in light of Tamura et al teaches that a beam diameter of the enlarged light beam is greater than a width of each of the plurality of apertures of the spatial light modulator, (it is noted that the enlarged beam has a beam diameter greater than the dimension of the image forming apparatus 16, that includes a plurality of apertures/pixels, Figure 11 of Yokoyama).  
Although these references do not teach explicitly that the display apparatus is a holographic display apparatus, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  
Claims 1 and 22 have been amended to include the phrase “wherein the aperture enlargement film comprises a light guide layer disposed to face the light exiting surface of the spatial light modulator and at least one grating layer disposed on at least one of an upper surface and a lower surface of the light guide layer”.  
Yokoyama teaches that the luminous flux diameter enlarging element or the aperture enlargement film comprises a light guide layer or a light guide body (1, Figure 1) disposed to face a light exiting surface of the spatial light modulator and a grating layer (11 or 12) disposed on a lower or an upper surface of the light guide layer.  
Claims 1 and 22 have been amended to include the phrase “wherein the light guide layer and the at least one grating layer are configured to transmit a 0-th order diffracted light beams and a 1-st order diffracted light among incident light beams form the spatial light modulator”.  Yokoyama et al teaches that the at least one grating layer are configured to transmit a zero-th order diffracted light beam (L0, Figure 1) and a 1-st order diffracted light beam (L+1 or L-1) among incident light beams from the spatial light modulator, (please see Figures 1 and 11).  
Claims 1 and 22 have been amended to include the phrase “a boundary of the transmitted 1-st order diffracted light beam coincides with a boundary of the transmitted 0-th order diffracted light beam or the transmitted 1-st order diffracted light beam overlaps with the transmitted 0-th order diffracted light beam and an intensity of the 0-th order diffracted light beam is greater than the intensity of the 1-st order diffracted light beam”.  
These references do not teach such explicitly.  Yokoyama et al (‘885) in the same field of endeavor teaches a grating layer (14a and/or 14b) typically may diffract the incident light into a zero-th order diffracted light (“0”, Figure 5A and 1000, Figure 6A and 6B) and a positive first order diffracted light (+1, or 2000A) and a negative first order diffracted light (-1, or 2000B), wherein the transmitted zero-th order diffracted light and the transmitted first order diffracted light overlaps with each other, (please see Figures 6A and 6B).  Yokoyama et al (‘885) teaches that the intensity of the zero-order diffracted light is given as 0 = cos2(n*d/)  and the intensity of the first order diffracted light is given as 1 = (2/)2*sin2(n*d/), (please see column 8), wherein d is the depth of the grooves of the grating, n is the change of the refractive indices of the grating and the surrounding medium and  is the wavelength of the incident light.  This means the intensities of the zero-order diffracted light may be selected to be greater than the first-order diffracted light by adjusting the depth (d) of the grating grooves so that the zero-order diffracted light has a greater intensity, (please see column 8, lines 27-61).  
It would then have been obvious to one skilled in the art to apply the teachings of Yokoyama et al (‘885) to modify the grating layer of the aperture enlargement film to have transmitted zero-order and first-order diffracted light beams to be overlapped and the zero order diffracted light has a greater intensity than the first-order diffracted light beam to modify the light property of the light passes through the aperture enlargement film.  
With regard to claim 2, Tamura et al teaches that the liquid crystal display device or the spatial light modulator comprises a plurality of apertures (with size l1) and a black matrix (6, Figure 3) surrounding each of the plurality of apertures.  
With regard to claim 3, it is implicitly true or obvious modification by one skilled in art that an intensity distribution of the enlarged light beam decreases from a center of the enlarged light beam to a periphery of the enlarged light beam for each aperture.  Since normally the diffraction of the incident light for higher order of diffracted beam will have lesser intensity than the zero order light (i.e. the center of the enlarged beam). 
With regard to claims 4 and 5, Yokoyama in light of Tamura et al teaches that a beam diameter of the enlarged light beam is greater than a width of each of the plurality of apertures of the spatial light modulator, (it is noted that the enlarged beam has a beam diameter greater than the dimension of the image forming apparatus 16, that includes a plurality of apertures/pixels, Figure 11 of Yokoyama).  With regard to claim 5, since the enlarged beam diameter may be greater than the width of the aperture, it is within general level of skilled in the art to make the diameter also greater than the pixel period of the spatial light modulator. 
With regard to amended claims 6 and 23, Yokoyama teaches that the grating layer (12) may be disposed on an upper surface of the light guide layer opposite to the spatial light modulator.  
With regard to claim 7, Yokoyama does not teach explicitly that the thickness of the light guide is within the claimed range, however Yokoyama teaches that the light guide body to function identically as the instant application, namely to allow a portion of the incident light to be reflected total internally and propagated within the light guide therefore enlarges the beam diameter, the thickness of the light guide body is either implicitly within the claimed range or an obvious matter of design choice to one skilled in the art, as long as the above-mentioned function is achieved.  
With regard to claim 8, Yokoyama teaches that the grating layer is configured to transmit a portion of light beam incident on a lower surface of the grating layer from the light guide layer through the upper surface of the grating layer and is configured to reflect a remaining portion of the light beam to propagate obliquely in the light layer (i.e. via total internal reflection).  This reference however does not teach explicitly that the incident light is vertically incident pm a lower surface of the grating layer and from the light guide layer in a direction perpendicular to the upper surface.  But this phrase is rejected under 35 USC 112, first paragraph, for the reasons stated above.  It therefore cannot be further examined.  
With regard to claim 9, Yokoyama teaches that the light guide body (1) is configured to obliquely propagate the light beam reflected from the grating layer along an inside of the light guide layer based on total internal reflection, (please see Figure 1).  
With regard to claim 10, the grating layer is configured to transmit a portion of the light beam obliquely incident on a lower surface of the grating layer from the light guide layer to propagate in a direction perpendicular to an upper surface of the grating layer, (it is noted that the diffraction angle max, may raged between +7 to -7 degrees which includes zero degree (i.e. perpendicular direction, please see column 6, line 57).  
With regard to claim 11, Yokoyama teaches that the first light beam incident on the lower surface of the grating layer and transmitted in a direction perpendicular to the upper surface of the grating layer and a second light beam obliquely incident on the lower surface of the grating layer and transmitted in the direction perpendicular to the upper surface of the grating layer at least partially overlap, (please see Figure 1).  The feature concerning the first light beam incident on the lower surface of the grating layer perpendicularly is rejected under 35 USC 112 first paragraph for the reasons set forth above.  The grating layer would not be able to transmit light beams incident at both perpendicular angle and oblique angle in a direction perpendicular to the upper surface of the grating layer, since this is not possible due to the diffraction theory of the grating layer.  
With regard to amended claim 13, Yokoyama (‘077) teaches that the at least one grating layer comprises a first grating layer (11, Figures 1 and 11) disposed to face the light exiting surface of the spatial light modulator or image forming device (16), and a second grating layer (12), wherein the light guide layer (1, Figure 1) is disposed on the first grating layer and the second grating layer is disposed on the light guide layer opposite to the first grating layer, (please see Figures 1 and 11).  
With regard to amended claim 14, the at least one grating layer of the aperture enlargement film comprises one grating layer (11, Figures 1 and 16) disposed to face the light exiting surface of the spatial light modulator (16, Figure 11), and the light guide layer disposed on an upper surface of the one grating layer opposite to the spatial light modulator.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama, Tamura et al and Yokoyama et al (‘885) as applied to claim 1 above, and further in view of patent issued to Bita et al (PN. 8,040,589).
The luminous flux diameter enlarging element taught by Yokoyama in combination with the teaching of Tamura et al and Yokoyama et al (‘885) as described in claim 1 above has met all the limitations of the claim. 
With regard to claim 12, these references do not teach explicitly to include a substrate configured to support the light guide layer and the grating layer.  Bita et al in the same field of endeavor teaches a display device that is comprised of a grating layer (910, Figure 9) disposed on a light guide layer (902 and 915) wherein the light guide layer with the grating layer is supported by a material layer (916, please see column 17, lines 35-40).  Bita et al teaches that the support layer (916) may or may not be part of the light guide depends on its refractive index.  This means the support layer (916) may have refractive index that is smaller than the refractive index of the light guide layer (or the refractive index of the light guide layer is greater than the support layer) in order for the total internal reflection of the light occurs at the interface between the light guide layer and the support layer.  It would then have been obvious to one skilled in the art to apply the teachings of Bita et al to add a port or support material layer to support the light guide and the grating layer for the benefit of adding rigidity to the combination to prevent it from bending. 

Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama, Tamura et al and Yokoyama et al (‘885) as applied to claim 1 above, and further in view of US patent application publication by Futterer (US 2016/0327906 A1).
The luminous flux diameter enlarging element taught by Yokoyama in combination with the teaching of Tamura et al and Yokoyama et al (‘885) as described in claim 1 above has met all the limitations of the claims. 
With regard to claim 15, these references do not tech to include a backlight unit configured to provide a coherent collimated illumination light to the spatial light modulator.  Futterer in the same field of endeavor teaches a display device for holographic reconstruction wherein a backlight unit (BLU, Figure 8) for providing coherent collimated illumination light to the spatial light modulator (please see paragraph [0176]).  Futterer further teaches to include a field lens (FL) serves as the Fourier lens that is configured to focus a holographic image reproduced by the spatial light modulator on a space.  It would then have been obvious to one skilled in the art to apply the teachings of Futterer to modify the display arrangement of Yokoyama to use a backlight unit to provide coherent collimated illumination to illuminate the spatial light modulator and to reproduce a holographic image for the benefit for the display device to display a reconstructed holographic image.  
With regard to claims 16-17, Futterer further teaches to include an apodization filter array (APO) disposed to face the light entering surface of the spatial light modulator (Figure 8).  The apodization filter array comprises a plurality of apodization filters that is configured to convert an intensity distribution of the light beam.  Although this reference does not teach explicitly that the apodization filter array is a Gaussian apodization filter array, such modification would have been obvious to one skilled in the art for the benefit of allowing the format of intensity distribution of the light be designed as desired.  

Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama, Tamura et al and Yokoyama et al (‘885) as applied to claim 1 above, and further in view of the US patent application publication by Verschuren (US 2012/0099194 A1).

The luminous flux diameter enlarging element taught by Yokoyama in combination with the teaching of Tamura et al and Yokoyama et al (‘885) as described in claim 1 above has met all the limitations of the claim. 
With regard to claims 18-21, these references do not teach explicitly to include a prism array.  Verschuren in the same field of the endeavor teaches to utilize a prism array (301, Figure 3) that is disposed in front of the pixels (210/220) of a display (303) wherein the prism array is divided into a plurality of unit regions that are two-dimensionally dispose and wherein each of the plurality of unit regions comprises a plurality of prisms configured to propagate an incident light in different directions (212, 222).  The plurality of prisms include the prims array corresponding one-to-one to a plurality of pixels (210 and 220) included in the spatial light modulator (303).  The first pixel (210) of the spatial light modulator corresponds to a first prism of each of the plurality of unit regions of the prism array is configured to produce a first image of a first view point toward a first direction such as (212) and a second pixel (220) of the spatial light modulator correspond to a second prism of each of the plurality of unit regions of the prism array is configured to produce a second image of a second view point toward a second direction (222) that is different from the first viewpoint.  It would then have been obvious to one skilled in the art to apply the teachings of Verschuren to modify the display device of Yokoyama to include a prism array for the benefit of allowing image for different viewpoint can be directed to the different viewpoint to enhance the depth viewing or providing multi-view display device.  
Response to Arguments
Applicant's arguments filed on August 5, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to the newly added claims that have been fully addressed in the reasons for rejection set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/           	 Primary Examiner, Art Unit 2872